UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 000-22905 GOLDEN PHOENIX MINERALS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 41-1878178 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) 7770 Duneville St., Suite 12, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (702) 589-7475 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨ No x As of May 16, 2012 there were 374,515,161 outstanding shares of the registrant’s common stock. 1 GOLDEN PHOENIX MINERALS, INC. FORM 10-Q INDEX QUARTER ENDED MARCH 31, 2012 PageNumber PART I – FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three MonthsEnded March 31, 2012 and 2011 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3.Quantitative and Qualitative Disclosures About Market Risk 33 Item 4T.Controls and Procedures 33 PART II – OTHER INFORMATION Item 1.Legal Proceedings 34 Item 1A.Risk Factors 35 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3.Defaults Upon Senior Securities 35 Item 4.Mine Safety Disclosures 35 Item 5.Other Information 35 Item 6.Exhibits 36 Signature Page 37 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Balance Sheets March 31, 2012 December 31, (Unaudited) ASSETS Current assets: Cash $ $ Prepaid expenses and other current assets Marketable securities Total current assets Property and equipment, net Other assets: Debt issuance costs Other assets Total other assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities Senior, secured note payable Notes payable and current portion of long-term debt Amounts due to related parties Total current liabilities Long-term debt Total liabilities Commitments and contingencies Stockholders’ deficit: Preferred stock, no par value, 50,000,000 shares authorized, none issued - - Common stock; $0.001 par value, 800,000,000 shares authorized, 374,515,161 and 368,034,148 shares issued and outstanding, respectively Additional paid-in capital Other comprehensive loss ) ) Treasury stock, 415,392 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) $ $ See accompanying notes to condensed consolidated financial statements 3 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three Months Ended March 31, Rental income $ $ - Operating costs and expenses: Exploration and evaluation expenses General and administrative expenses Depreciation and amortization expense Cost of mining operations - Total operating costs and expenses Loss from operations ) ) Other income (expense): Interest and other income Interest expense ) ) Foreign currency gain (loss) ) Total other income (expense) ) ) Lossbefore income taxes ) ) Provision for income taxes - - Net loss ) ) Unrealized gain on marketable securities - Comprehensive loss $ ) $ ) Loss per common share, basic and diluted $ ) $ ) Weighted average number of shares outstanding, basic and diluted See accompanying notes to condensed consolidated financial statements 4 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization expense Amortization of debt issuance costs to interest expense - Issuance of warrants for services Foreign currency loss - Stock-based compensation - Issuance of common stock for services - Issuance of common stock for exploration and evaluation expenses - Changes in operating assets and liabilities: Decrease in prepaid expenses and other current assets Increase in accounts payable Increase in accrued liabilities Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds from the sale of common stock - Payments of notes payable and long-term debt ) ) Purchase of treasury stock - ) Net cash provided by (used in) financing activities ) Net decrease in cash ) ) Cash, beginning of the period Cash, end of the period $ $ See accompanying notes to condensed consolidated financial statements 5 GOLDEN PHOENIX MINERALS, INC. Notes to Condensed Consolidated Financial Statements March 31, 2012 (Unaudited) NOTE 1 – DESCRIPTION OF BUSINESS AND BASIS OF FINANCIAL STATEMENT PRESENTATION Golden Phoenix Minerals, Inc. (the “Company” or “Golden Phoenix”) is a mineral exploration, development and production company specializing in acquiring and consolidating mineral properties with potential production and future growth through exploration discoveries.The Company’s current growth strategy is focused on the expansion of its operations through the development of mineral properties into joint ventures and royalty mining projects. The Company has embarked upon an acquisition plan targeting advanced stage mineral projects with near-term production throughout North, Central and South America.During this period, the Company anticipates analyzing several prospective properties, with a view towards optioning a select group of properties on acceptable terms and conditions.From the optioned properties, the Company hopes to identify those projects that can be advanced toward commercial production. The Company was formed in Minnesota on June 2, 1997.On May 30, 2008, the Company reincorporated in Nevada. On April 14, 2011, the Company, through a wholly-owned subsidiary, Ra Minerals, Inc. (“Ra Minerals”), closed the acquisition of 100% of the issued and outstanding shares of Ra Resources Ltd., a corporation incorporated under the laws of the Province of Ontario.The accompanying condensed consolidated financial statements of the Company include the accounts of the Company and the accounts of Ra Minerals from April 14, 2011 forward.All intercompany accounts and balances have been eliminated in consolidation. The interim financial information of the Company as of March 31, 2012 and for the three months ended March 31, 2012 and 2011 is unaudited, and the balance sheet as of December 31, 2011 is derived from audited financial statements.The accompanying condensed consolidated financial statements have been prepared in accordance with U. S. generally accepted accounting principles for interim financial statements.Accordingly, they omit or condense notes and certain other information normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles.The accounting policies followed for quarterly financial reporting conform with the accounting policies disclosed in Note 2 to the Notes to Financial Statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2011.In the opinion of management, all adjustments that are necessary for a fair presentation of the financial information for the interim periods reported have been made.All such adjustments are of a normal recurring nature.The results of operations for the three months ended March 31, 2012 are not necessarily indicative of the results that can be expected for the fiscal year ending December 31, 2012.The unaudited condensed consolidated financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2011. Certain amounts in the condensed consolidated financial statements for the three months ended March 31, 2011 have been reclassified to conform to the current period presentation. 6 NOTE 2 – GOING CONCERN The consolidated financial statements of the Company are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, the Company has a history of operating losses since its inception in 1997, and has an accumulated deficit of $66,748,220 and a total stockholders’ deficit of $8,810,271 at March 31, 2012.A significant portion of these deficits resulted from the Company’s accounting policy of expensing exploration mineral property acquisition costs, including costs expended to acquire interests in joint ventures with mineral properties in the exploration and evaluation stage, due to the uncertainty as to the recoverability of these costs.The Company’s only source of operating revenues for the past several months has been the occasional rental of drilling equipment.Currently, none of the Company’s mineral property prospects have proven or probable reserves.The Company will require additional capital to fund its operations and to pursue mineral property development opportunities with its existing properties and other prospects. As more fully described in these Notes to Condensed Consolidated Financial Statements and elsewhere in this quarterly report, the Company currently owns or recently has entered into options and agreements for the acquisition of various mineral properties in North, Central and South America.None of these mineral properties currently have proven or probable reserves.The Company will be required to raise significant additional capital to complete the acquisition of the interests in and further the exploration, evaluation and development of each of these mineral properties.There can be no assurance that the Company will be successful in raising the required capital or that any of these mineral properties will ultimately attain a successful level of operations. On September 26, 2011, the Company entered into a senior, secured gold stream debt facility for up to $15.5 million (the “Gold Stream Facility”), secured by substantially all assets of the Company, with Waterton Global Value, L.P. (“Waterton”).Through March 31, 2012, the Company had borrowed a net $6,000,000 from this debt facility.On January 24, 2012, the Company received a Notice of Default and Acceleration, and subsequently received supplemental Notices of Default, and a Notice of Disposition of Collateral from Waterton under the Gold Stream Facility.The Company has refuted and continues to refute each initial assertion of default.On March 30, 2012, we filed a complaint in the Second Judicial Court of Nevada in and for the County of Washoe, against Waterton as well as Scorpio Gold Corp. and Scorpio Gold (US) Corp., alleging 13 separate causes of action related to the Gold Stream Facility and the Mineral Ridge property.On April 30, 2012, the Company’s 30% interest in Mineral Ridge Gold, LLC (the “Mineral Ridge LLC”) was foreclosed upon by Waterton and sold at a public auction, at which the only bidder present was Waterton.The Company’s interest in the Mineral Ridge LLC was sold to Waterton for a credit bid of $9,035,321, and as a result, the Company no longer holds an interest in the Mineral Ridge LLC. The facts and circumstances surrounding the alleged default that resulted in the foreclosure and sale of the Company’s interest in the Mineral Ridge LLC are matters in dispute and the subject of litigation that is currently pending.There can be no assurance that the parties will agree to mutually acceptable terms and conditions to resolve the assertions of default, that the Company will be successful in its efforts to obtain alternative financing, or that it will be successful in its efforts to continue to raise capital at favorable rates or at all.If the Company is unable to raise sufficient capital to pay its obligations, or the Company and its joint venture partners are unable to successfully complete the development of current mineral projects and obtain profitable operations and positive operating cash flows, the Company may be forced to scale back its mineral property acquisition and development plans or to significantly reduce or terminate operations and file for reorganization or liquidation under the bankruptcy laws. These factors together raise doubt about the Company’s ability to continue as a going concern. The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. 7 NOTE 3 – MINERAL PROPERTIES As of March 31, 2012, the Company held interests in or was actively pursuing the following mineral property opportunities: Nevada Properties and Projects Duff Claims Block, Humboldt County, Nevada The Company owns the Duff claims block comprised of 103 mineral claims located along the western flank of the Pine Forest Range, 20 miles south of Denio, Humboldt County, Nevada.The claims block, which was acquired in 2007, extends from Oakly Canyon south of the Ashdown Mine to the border of the Blue Lake Wilderness Study Area.Metals historically mined in the general region include gold, molybdenum, copper, tungsten, and antimony. The major mine feature of the Duff claims is the Adams Mine, which at one time produced silica.However, there are historical reports that substantial gold was also extracted from the quartz rock.Gold has also been mined in the Vicksburg, Ashdown, and Cherry Creek canyons to the north, and Leonard Canyon to the south of the Duff claims. The Duff claims block has no historical cost basis to the Company for accounting purposes; therefore, no amounts related to this mineral property are included in the accompanying condensed consolidated financial statements. Joint Venture Interest in Mineral Ridge Gold Mine, Esmeralda County, Nevada As of March 31, 2012, the Company owned a 30% interest in the Mineral Ridge Mine via its joint venture project (previously defined as the Mineral Ridge LLC) with Scorpio Gold Corporation and its wholly-owned subsidiary, Scorpio Gold (US) Corp. (collectively “Scorpio”).The Mineral Ridge Mine is located four miles northwest of the town of Silver Peak and thirty-two miles west of Tonopah in Esmeralda County, Nevada.Subsequent to the formation of the joint venture with Scorpio, the land package was increased significantly by means of Scorpio staking additional claims and contributing the same to the joint venture.The property consists of 54 patented and 486 unpatented mining claims totaling nearly 10,000 acres. The property is accessed on the east side from state highway 265 and on the west side from a well-maintained gravel road. Heavy trucks access the site from the west entrance by way of state highway 264, which connects to state highway 773 and US highway 6.Also included are 3 private land parcels, which are located outside the main Mineral Ridge mine area.These are the abandoned Blair town site, the Silver Peak mill site, and deeded land west of Mineral Ridge over certain springs.These private lands total about 430 acres. The total combined acreage is equal to approximately 10,404 acres or about 16.26 square miles, compared to 6.78 square miles prior to completion of the joint venture.Prior to joint venturing the property with Scorpio, the Company had purchased the Mineral Ridge mine in late 2000 out of bankruptcy. The property is currently bonded and has been permitted for heap leach gold processing and production.It has a well-developed infrastructure consisting of roadways, power grid, heap leach pad, crushing circuit, ADR plant, and water supply.As the operator of the project, Scorpio announced that it commenced gold production in early 2011 and completed a three-phase drilling program. In connection with our entering into a senior secured gold stream credit facility with Waterton, we granted Waterton an exclusive option, commencing May 3, 2012, to purchase our interest in the Mineral Ridge LLC for a purchase price based on measured, indicated and inferred (“MI&I”) ounces of gold at and in the Mineral Ridge project at the time of the closing of the exercise of the option.Such MI&I ounces of gold are to be determined by reference to the then most recent NI 43-101 compliant report filed by Scorpio with the Canadian Securities Administrators on the System for Electronic Document Analysis and Retrieval (“SEDAR”), or, at Waterton’s option, by reference to a new NI 43-101 report prepared by one of three previously agreed upon industry experts. 8 As discussed elsewhere in this Quarterly Report and Notes to Condensed Consolidated Financial Statements, on January 24, 2012, the Company received a Notice of Default and Acceleration, and subsequently received supplemental Notices of Default, and a Notice of Disposition of Collateral from Waterton under the gold stream debt facility.The Company refutes each assertion of default.On April 30, 2012, the Company’s 30% interest in the Mineral Ridge LLC was foreclosed upon and sold at a public auction, at which the only bidder present was Waterton.The Company’s interest in the Mineral Ridge LLC was sold to Waterton for a credit bid of $9,035,321, and as a result, the Company no longer holds an interest in the Mineral Ridge LLC. Agreement to Purchase 80% Interest in Vanderbilt and Option to Acquire 80% Interest in Coyote Fault and Coyote Extension Properties, Esmeralda County, Nevada In July 2010, the Company entered into two separate agreements with Mhakari Gold (Nevada), Inc. (“Mhakari”), an Asset Purchase Agreement and an Option Agreement, which provide the Company the ability to acquire an 80% interest in each of the historic Vanderbilt silver/gold mine and Coyote Fault gold and silver project, both in Esmeralda County, Nevada.Subsequently, in July 2011, we entered into an Option Agreement with Mhakari to acquire an 80% interest in that certain property referred to as the “Coyote Extension” that extends and augments the Coyote Fault property.The Company entered into an Asset Purchase Agreement to acquire an 80% interest in the Vanderbilt property in consideration for the issuance of 2,000,000 shares of its common stock as well as warrants to purchase a further 2,000,000 shares of its common stock with an exercise price of $0.05 per share exercisable for a period of five years, with a forced conversion at the Company’s option in the event its 200-day volume weighted average price equals $0.15 per share.The Company obtained its option to acquire an 80% interest in Coyote Fault in consideration for the issuance of 5,000,000 shares of our common stock as well as warrants to purchase a further 5,000,000 shares of its common stock with an exercise price of $0.05 per share exercisable for a period of five years with the same forced conversion feature.In addition, to earn its 80% interest in each property, the Company is required to expend no less than $150,000 in exploration and development expenditures in the first 12 months on the Coyote Fault property, $350,000 in exploration and development expenditures on the Vanderbilt property over a 48 month period, and a combined minimum of $1,500,000 on both the Coyote Fault and Vanderbilt Properties. To exercise its option for the Coyote Extension property, the Company must fulfill certain conditions and make certain payments to Mhakari as follows: (i) upon signing the Option Agreement, $85,000 cash payment, which amount was satisfied through the exercise by Mhakari of 1,700,000 out of the aggregate total 7,000,000 Company common stock purchase warrants held by Mhakari (“Existing Warrants”) at an exercise price of $0.05 per share; (ii) upon signing the Option Agreement, issuance of 1,500,000 shares of the Company’s common stock and warrants to purchase a further 1,500,000 shares of Company common stock at an exercise price of $0.15 per share exercisable for a period of two years, which warrants contain a forced conversion provision in the event the moving average price of a share of the Company’s common stock reaches or exceeds $0.30 for a period of 65 consecutive trading days or more, as quoted by the OTCBB; and (iii) within 48 months of signing the Option Agreement, the Company shall be required to expend no less than an additional $250,000 in exploration and development expenditures on the Coyote Extension (or at the Company’s discretion, on the Coyote Fault or Vanderbilt properties). Further, Mhakari agreed, within two months of signing the Coyote Extension Option Agrreement, to expend $250,000 in cash to the Company, to exercise five million of its remaining warrants to acquire Company shares (the "Warrant Exercise"). Further, upon satisfaction of certain of the above-referenced milestones (namely, issuances of shares, warrants, and initial expenditure obligations), the Company will receive a 51% interest in the properties in the form of a joint venture with Mhakari, such 51% interest to automatically increase to 80% upon satisfaction of the overall exploration and development expenditure obligation.Although the Company anticipates completing its obligations necessary to finalize the acquisition of an 80% interest in both properties, there can be no assurance that funds will be available or that the Company will consummate the purchase or the option and earn its full 80% interest in each property. 9 Vanderbilt The Vanderbilt property is within 4 miles of the town of Silver Peak, Nevada and highway 265 via Coyote Road.It is comprised of 44 claims, plus 3 patented claims and is located on the southern flank of Mineral Ridge and is within the Silver Peak Range.The Vanderbilt property is within the middle of the Walker Lane tectonic belt with the Sierra uplift to the west and the Basin and Range to the east.Phase I geologic mapping and outcrop sampling (above ground) was completed in October 2010, resulting in average grades of 2.1 g/t gold and 58.6 g/t silver.Phase II exploration program (below ground) in the old mine workings was commenced during the first quarter of 2011 to help identify drill targets, with an exploratory drill program expected to begin in the near term as funding permits. Coyote Fault The Coyote Fault/Coyote Fault Extension claims are within nine miles of Silver Peak, Nevada and Hwy 265 via Coyote Road.They are comprised of 110 contiguous claims and are also located in the middle of the Walker Lane tectonic belt with Sierra Block uplift to the west and the Basin and Range to the east.The property is on the northern flank of Mineral Ridge and is along the eastern edge of the Silver Peak Range.Phase I geologic mapping and outcrop sampling (above ground) was completed on the Coyote Fault claim group (38 claims) in December, 2010, which identified a new potential gold exploration target. Geological mapping of the Coyote Extension claim group (72 claims) is planned for the near term as funding permits. At March 31, 2012, the Company had only partially met its obligation to expend no less than $150,000 in exploration and development expenditures in the first 12 months on the Coyote Fault property and Mhakari had not completed theWarrant Exercise.The Company is in discussion with Mhakari regarding this and other matters. Canadian Properties and Projects Northern Champion Property, Ontario, Canada The Northern Champion property consists of approximately 880 acres in Griffith and Brougham Townships in the Province of Ontario, Canada (“Northern Champion Property”).On April 18, 2006, the Company executed a Purchase Agreement with four individuals (collectively, the “Vendors”) to acquire 5 registered claims totaling 22 units on the Northern Champion Property together with a NI 43-101 Technical Report and Feasibility Study describing a molybdenite deposit within the area of the claims.The agreement reserved a collective 3.3% Net Smelter Return (“NSR”) for the Vendors on the sales of minerals taken from the Northern Champion Property.
